            Case 3:18-cv-01948-YY       Document 33      Filed 12/02/19    Page 1 of 2




Megan E. Glor, OSB No. 930178
Email: megan@meganglor.com
John C. Shaw, OSB No. 065086
Email: john@meganglor.com
Megan E. Glor, Attorneys at Law, PC
707 NE Knott Street, Suite 101
Portland, OR 97212
Telephone: (503) 223-7400
Facsimile: (503) 751-2071

Attorneys for Plaintiff Becky Wright



                               UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                       PORTLAND DIVISION


BECKY WRIGHT,

                  Plaintiff,                                          Case No. 3:18-cv-1948-YY
       v.                                        DECLARATION OF MEGAN E. GLOR IN
                                                 SUPPORT OF PLAINTIFF’S MOTION FOR
STANDARD INSURANCE COMPANY,                      JUDGMENT PURSUANT TO FED. R. CIV.
                                                 PRO. 52(a)
                  Defendant.




       I, Megan E. Glor, do hereby declare under penalty of perjury and in accordance with the

laws of the State of Oregon that the following statements are true and based upon personal

knowledge:

   1. I represent Plaintiff Becky Wright in this case.




DECLARATION OF MEGAN E. GLOR IN SUPPORT OF  Megan E. Glor, Attorneys at Law
PLAINTIFF’S MOTION FOR JUDGMENT PURSUANT TO 707 NE Knott Street, Suite 101
                                                 Portland, OR 97212
FED. R. CIV. PRO. 52(a) - Page 1 of 2               503-223-7400
          Case 3:18-cv-01948-YY          Document 33   Filed 12/02/19   Page 2 of 2




   2. On or about August 23, 2019, after email and telephone communications that extended for

over more than a month, Qorvo’s Benefit Manager transmitted to me by email the document

attached hereto as Exhibit A.

   3. On or about August 23, 2019, Qorvo’s Benefit Manager also transmitted to me by email the

document attached hereto as Exhibit B.


       DATED: December 2, 2019

                                                  s/ Megan E. Glor
                                                  Megan E. Glor, OSB No. 930178




DECLARATION OF MEGAN E. GLOR IN SUPPORT OF  Megan E. Glor, Attorneys at Law
PLAINTIFF’S MOTION FOR JUDGMENT PURSUANT TO 707 NE Knott Street, Suite 101
                                                 Portland, OR 97212
FED. R. CIV. PRO. 52(a) - Page 2 of 2               503-223-7400
